Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
	This is the first action on the merits for application 16/605971.  Claims 16-34 are currently pending in this application.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites the limitation "the cover" in line 1 of the claim.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16, 17, 23 is/are rejected under 35 U.S.C. 102a1 as being anticipated by LEHTOVAARA (2009/0011881).

Regarding Claim 16, LEHTOVAARA teaches A tensioner for an endless drive member, comprising: a shaft-and-base unit (1)(6) that is mountable to be stationary relative to an engine, wherein the shaft-and-base unit (1)(6) includes a fastener aperture (11) to permit a fastener to pass through to fixedly connect the shaft-and-base unit (1)(6) to the engine, and wherein the shaft-and-base unit includes a base and a shaft (1) that is separate from the base (6) and has the base mounted thereon, wherein the shaft (1) has a shaft axis and has a first axial shaft end and a second axial shaft end, wherein the shaft (1) has a radially outer surface that includes an arm support surface and which extends from the first axial shaft end to the second axial shaft end and is entirely free of any radial projections; a tensioner arm (2) that is pivotably supported on the arm support surface of the shaft (1) for pivoting movement about a tensioner arm axis; a 

Regarding Claim 17, LEHTOVAARA teaches wherein the tensioner arm (2) is pivotably supported on the radially outer surface of the shaft (1) via a bushing (21) that is directly supported on the radially outer surface of the shaft (1).

Regarding Claim 23, LEHTOVAARA teaches wherein the plurality of coils are spaced from one another by a coil-to-coil gap, and wherein a space to enter between any two adjacent ones of the plurality of coils of the tensioner spring (5) is less than a width of each of the plurality of coils so as to inhibit the tensioner spring from entangling with another identical tensioner spring.


Claim(s) 25 is/are rejected under 35 U.S.C. 102a1 as being anticipated by KADOTA (4,934,987).

.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 


Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over LEHTOVAARA (2009/0011881) in view of WARD (2012/0316019).

Regarding Claim 18, LEHTOVAARA teaches wherein the shaft (1) includes an arm support portion that is cylindrical and which has the arm support surface thereon, and a shaft bottom at the first axial shaft end, wherein the shaft bottom has a proximal fastener aperture portion (11), and wherein the shaft (1) is open at the second axial shaft end,
LEHTOVAARA does not teach wherein the shaft-and-base unit (1)(6) further includes a shaft cover that covers the second axial shaft end and includes an arm retaining portion that axially holds the tensioner arm on the shaft and that includes a distal fastener aperture portion and is movable on the second axial shaft end of the shaft to a position in which the distal fastener aperture portion is aligned with the proximal fastener aperture portion to form the fastener aperture, wherein the shaft has a radially inner locating surface at the second axial shaft end and wherein the shaft cover has a radially outer locating surface that engages the radially inner locating surface on the shaft to locate the distal fastener aperture portion relative to the proximal fastener aperture portion.
WARD teaches wherein the shaft-and-base unit further includes a shaft cover (1) that covers the second axial shaft end and includes an arm retaining portion that axially holds the tensioner arm on the shaft and that includes a distal fastener aperture portion 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to change the tensioner in LEHTOVAARA such that it has the cover in WARD so the tensioner has an eccentric adjuster to precisely load the belt with a predefined tension.


Claims 19, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over LEHTOVAARA (2009/0011881) in view of TRONQUOY (2017/0219068)

Regarding Claim 19, LEHTOVAARA does not teach wherein the shaft cover has a free arm stop thereon, and wherein the second axial arm end is on an axial projection having a first circumferential side that is a free arm stop engagement surface, wherein movement of the tensioner arm in the first direction brings the free arm stop engagement surface towards the free arm stop.
TRONQUOY teaches wherein the shaft cover (10) has a free arm stop (106) thereon, and wherein the second axial arm end is on an axial projection having a first circumferential side that is a free arm stop engagement surface (12), wherein 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to change the tensioner in LEHTOVAARA such that it has the cover in TRONQUOY so the tensioner has an eccentric adjuster to precisely load the belt with a predefined tension and to limit the rotation of the tensioner arm.

Regarding Claim 20, LEHTOVAARA as modified teaches wherein the tensioner arm has an arm marker (TRONQUOY 13) thereon at the second axial arm end, and wherein the shaft cover (TRONQUOY 10) has a shaft marker (TRONQUOY 17) thereon, wherein, during use, when the engine is off, the arm (TRONQUOY 13) marker is aligned with the shaft marker (TRONQUOY 10).


Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over LEHTOVAARA (2009/0011881) in view of ROLANDO (2010/0190594)

Regarding Claim 21, LEHTOVAARA teaches wherein the pulley (4) is a monolithic member that has a radially inner surface.
LEHTOVAARA does not teach that has a radially inner surface that is a first ball engagement surface, and wherein the tensioner further comprises: an inner race that is press-fit on the pulley support surface and which includes a radially outer surface that is 
ROLANDO teaches that has a radially inner surface that is a first ball engagement surface, and wherein the tensioner further comprises: an inner race that is press-fit [0024] on the pulley support surface and which includes a radially outer surface that is a second ball engagement surface; and a plurality of balls (6) that rotatably support the pulley (4) on the inner race (Fig. 1).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to change the tensioner in LEHTOVAARA such that it has the pulley and inner race as in ROLANDO so the tensioner has a pulley and bearing arrangement which is more compact and reliable.


Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over LEHTOVAARA (2009/0011881) in view of WARD2 (2010/0144473)

Regarding Claim 22, LEHTOVAARA does not teach further comprising a damping carrier that includes a spring end engagement slot that is positioned to hold the second spring end, wherein the damping carrier further includes a radially inner damping surface thereon, and wherein the second spring end and the radially inner damping surface are positioned such that a tangential force on the second spring end during said torque transfer moves the damping carrier to bring the radially inner 
WARD2 teaches further comprising a damping carrier (lower portion of 3) that includes a spring end engagement slot that is positioned to hold the second spring end, wherein the damping carrier further includes a radially inner damping surface (portion of 3 contacting 8) thereon, and wherein the second spring end and the radially inner damping surface are positioned such that a tangential force on the second spring end during said torque transfer moves the damping carrier to bring the radially inner damping surface into frictional engagement or increased frictional engagement with the shaft-and-base unit (Fig. 1).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to change the tensioner in LEHTOVAARA such that it has the clutch surface as in WARD2 so the tensioner has a damping surface to decrease the vibration in the belt system.


Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over LEHTOVAARA (2009/0011881) in view of HENDERSON (5,443,424).

Regarding Claim 24, LEHTOVAARA does not teach wherein the plurality of coils are arranged generally helically about a longitudinal axis and are spaced radially from one another and generally increase in distance away from the axis in a longitudinal direction.

It would have been obvious to one of ordinary skill in the art at the time the application was filed to change the tensioner in LEHTOVAARA such that it has the radially spaced helical spring coils as in HENDERSON so the tensioner has a compact height.


Claims 26 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over KADOTA (4,934,987) in view of LEHTOVAARA (2009/0011881)

Regarding Claim 26, KADOTA teaches wherein the shaft-and-base unit (11)(13)(17) includes a base (11) and a shaft (17) that is separate from the base and has the base (11) mounted thereon, wherein the shaft (17) has a shaft axis and has a first axial shaft end and a second axial shaft end, wherein the shaft has a radially outer surface that includes an arm support surface, a radially outer surface, and wherein the tensioner spring (25) has a first end, a second end and a plurality of coils between the first and second ends, wherein the first end is positioned to transfer torque with the base and the second end is positioned to transfer torque with the tensioner arm.
KADOTA does not teach a radially outer surface which extends from the first axial shaft end to the second axial shaft end and is entirely free of any radial projections

It would have been obvious to one of ordinary skill in the art at the time the application was filed to change the tensioner in KADOTA such that it has the shaft in KADOTA so the tensioner shaft is more easily manufactured.

Regarding Claim 27, KADOTA as modified teaches wherein the tensioner arm (19) is pivotably supported on the shaft (17) via a bushing (18) that is directly supported on the arm support surface.


Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over KADOTA (4,934,987) in view of LEHTOVAARA (2009/0011881) and further in view of WARD (2012/0316019).

Regarding Claim 28, KADOTA as modified teaches wherein the shaft (LEHTOVAARA 1) includes an arm support portion that is cylindrical and which has the arm support surface thereon, and a shaft bottom at the first axial shaft end, wherein the shaft bottom has a proximal fastener aperture portion (LEHTOVAARA 11), and wherein the shaft (LEHTOVAARA 1) is open at the second axial shaft end,
LEHTOVAARA does not teach wherein the shaft-and-base unit (1)(6) further includes a shaft cover that covers the second axial shaft end and includes an arm 
WARD teaches wherein the shaft-and-base unit further includes a shaft cover (1) that covers the second axial shaft end and includes an arm retaining portion that axially holds the tensioner arm on the shaft and that includes a distal fastener aperture portion and is movable on the second axial shaft end of the shaft (9) to a position in which the distal fastener aperture portion is aligned with the proximal fastener aperture portion to form the fastener aperture, wherein the shaft has a radially inner locating surface at the second axial shaft end and wherein the shaft cover has a radially outer locating surface that engages the radially inner locating surface on the shaft to locate the distal fastener aperture portion relative to the proximal fastener aperture portion (Figs 1-5).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to change the tensioner in KADOTA as modified such that it has the cover in WARD so the tensioner has an eccentric adjuster to precisely load the belt with a predefined tension.


s 29, 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over KADOTA (4,934,987) in view of LEHTOVAARA (2009/0011881) and further in view of TRONQUOY (2017/0219068).

Regarding Claim 29, KADOTA as modified does not teach wherein the shaft cover has a free arm stop thereon, and wherein the second axial arm end is on an axial projection having a first circumferential side that is a free arm stop engagement surface, wherein movement of the tensioner arm in the first direction brings the free arm stop engagement surface towards the free arm stop.
TRONQUOY teaches wherein the shaft cover (10) has a free arm stop (106) thereon, and wherein the second axial arm end is on an axial projection having a first circumferential side that is a free arm stop engagement surface (12), wherein movement of the tensioner arm (3) in the first direction brings the free arm stop engagement surface (12) towards the free arm stop (106).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to change the tensioner in KADOTA as modified such that it has the cover in TRONQUOY so the tensioner has an eccentric adjuster to precisely load the belt with a predefined tension and to limit the rotation of the tensioner arm.

Regarding Claim 30, KADOTA as modified teaches wherein the tensioner arm has an arm marker (TRONQUOY 13) thereon at the second axial arm end, and wherein the shaft cover (TRONQUOY 10) has a shaft marker (TRONQUOY 17) thereon, .


Claim 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over KADOTA (4,934,987) in view of ROLANDO (2010/0190594).

Regarding Claim 31, KADOTA as modified teaches wherein the pulley (21) is a monolithic member that has a radially inner surface.
KADOTA as modified does not teach that has a radially inner surface that is a first ball engagement surface, and wherein the tensioner further comprises: an inner race that is press-fit on the pulley support surface and which includes a radially outer surface that is a second ball engagement surface; and a plurality of balls that rotatably support the pulley on the inner race.
ROLANDO teaches that has a radially inner surface that is a first ball engagement surface, and wherein the tensioner further comprises: an inner race that is press-fit [0024] on the pulley support surface and which includes a radially outer surface that is a second ball engagement surface; and a plurality of balls (6) that rotatably support the pulley (4) on the inner race (Fig. 1).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to change the tensioner in LEHTOVAARA such that it has the pulley and inner race as in ROLANDO so the tensioner has a pulley and bearing arrangement which is more compact and reliable.


Claim 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over KADOTA (4,934,987) in view of WARD2 (2010/0144473)

Regarding Claim 32, KADOTA does not teach further comprising a damping carrier that includes a spring end engagement slot that is positioned to hold the second spring end, wherein the damping carrier further includes a radially inner damping surface thereon, and wherein the second spring end and the radially inner damping surface are oriented relative to one another such that a tangential force from the tensioner arm on the tensioner spring at the second spring end results in a reaction force of the shaft-and-base unit on the radially inner damping surface, resulting in frictional damping during movement of the tensioner arm relative to the shaft-and-base unit about the arm pivot axis.
	WARD2 teaches comprising a damping carrier (lower portion of 3)  that includes a spring end engagement slot that is positioned to hold the second spring end, wherein the damping carrier further includes a radially inner damping surface (portion of 3 contacting 8) thereon, and wherein the second spring end and the radially inner damping surface are oriented relative to one another such that a tangential force from the tensioner arm on the tensioner spring at the second spring end results in a reaction force of the shaft-and-base unit on the radially inner damping surface, resulting in frictional damping during movement of the tensioner arm relative to the shaft-and-base unit about the arm pivot axis (Fig. 1).
.


Claims 33, 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over KADOTA (4,934,987) in view of HENDERSON (5,443,424).

Regarding Claim 33, KADOTA does not teach wherein the plurality of coils are spaced from one another by a coil-to-coil gap, and wherein a space to enter between any two adjacent ones of the plurality of coils of the tensioner spring is less than a width of each of the plurality of coils so as to inhibit the tensioner spring from entangling with another identical tensioner spring.
HENDERSON teaches wherein the plurality of coils (31) are spaced from one another by a coil-to-coil gap, and wherein a space to enter between any two adjacent ones of the plurality of coils of the tensioner spring is less than a width of each of the plurality of coils so as to inhibit the tensioner spring from entangling with another identical tensioner spring (Figs. 1-5).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to change the tensioner in LEHTOVAARA such that it has the radially spaced helical spring coils as in HENDERSON so the tensioner has a compact height.


Regarding Claim 34, KADOTA does not teach wherein the plurality of coils are arranged generally helically about a longitudinal axis and are spaced radially from one another and generally increase in distance away from the axis in a longitudinal direction.
HENDERSON teaches wherein the plurality of coils (31) are arranged generally helically about a longitudinal axis and are spaced radially from one another and generally increase in distance away from the axis in a longitudinal direction (Figs. 1-5).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to change the tensioner in LEHTOVAARA such that it has the radially spaced helical spring coils as in HENDERSON so the tensioner has a compact height.


The prior art made of record in the attached form PTO-892 and not relied upon is considered pertinent to applicant's disclosure. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY Y LIU whose telephone number is (571)270-7018.  The examiner can normally be reached on 9-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HENRY Y. LIU
Examiner
Art Unit 3654



/HENRY Y LIU/Primary Examiner, Art Unit 3654